Title: Martin Oster to Thomas Jefferson, 13 August 1811
From: Oster, Martin
To: Jefferson, Thomas


          
                     Monsieur et très Vénérable ancien président, 
                      
                        Norfolk 
                        Le 13. Aoust 1811.
           J’ai reçu la lettre dont vous m’avez honnoré le 2 Courant, par laquélle vous paraissez desirer l’adresse de Mr Pauly, ami de Mr de Beauvois. La voici telle qu’il me l’a donnée.
          
            
              Mr Lis Abraham Pauly,
            
            
              at Calfpasture
            
            
              Staunton,
            
            
              Augusta County Virginia.
            
            
              
            
          
            
		  
		   
		  J’aurois eu l’honneur de repondre 3 jours plustôt à Votre Excellence, Si je n’avois point espéré pouvoir recevoir de New-Kent et vous adresser avec la présente, tant copie du prétendu testament de feu Piernet, que du jugement de la Cour de New Kent, Sur les dispositions étranges qu’il Comporte en faveur du nommé Stewen Lacy, 
                     
                     storekeeper du dit Piernet. J’aprends à l’instant, que Ces piéces ne me seront envoyées que dans 8. Jours dès quelles me Seront parvenues, je m’empresserai de vous les acheminer, pour Servir à fixer vôtre opinion sur
				la nature des réclamations de Made de Beauvois dans la Succession de Mr son frére.
          Salut et Respect
         
          Editors’ Translation
          
            
                     Sir and very Venerable former president, 
                      
                        Norfolk 
                        13. August 1811.
            
		   I have received the letter with which you honored me dated the 2d of this month, which appears to request the address of Mr. Pauly, a friend of Mr. de Beauvois. Here it is as he gave it to me.
            
              
                Mr. Lis Abraham Pauly,
              
              
                at Calfpasture
              
              
                Staunton,
              
              
                Augusta County Virginia.
              
              
                
              
            
              
		   
		  I would have had the honor of answering Your Excellency three days ago if I had not hoped to be able to receive from New Kent County, and to enclose in the present letter, copies of the alleged will of the late Piernet and the ruling of the court in New Kent County regarding the strange clauses in favor of a certain Stephen Lacy, the storekeeper of the aforesaid Piernet. I have now learned that these papers will not be sent to me for another eight days. As soon as they arrive, I will hasten to forward them to you, so that you may come to your own
			 conclusions about the nature of Madame de Beauvois’s claim to her brother’s estate.
                     
            Greetings and Respect
          
        